—The defendant’s attorney having expressly stated in open court that the defendant would consent to maintain the boom in question with an opening of at least twenty feet in width, and not as a closed boom, the order appealed from is reversed, without costs of this appeal to either party, and injunction granted restraining the defendant, during the pendency of this action, from maintaining the boom in question as a closed boom and from maintaining *916the same with an opening less than twenty feet in width upon plaintiffs giving a bond in the usual form in' the penalty of $5,000 to be approved as to form and sufficiency of sureties, by a justice of the Supreme 'Court. Order to be settled by and before Mr. Justice' Williams on one day’s notice. All concurred, except Spring and Kruse, JJ., who dissented.